Filed 4/8/15 In re E.C. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                                                        COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----



In re E.C., a Person Coming Under the Juvenile Court                                         C077277
Law.

SUTTER COUNTY DEPARTMENT OF HUMAN                                                       (Super. Ct. No.
SERVICES,                                                                              DPSQ-20136886)

                   Plaintiff and Respondent,

         v.

J.C.,

                   Defendant and Appellant.




         Mother, Jessica C., appeals the juvenile court’s order denying her petition for
modification, which sought reunification services. She contends the trial court abused its
discretion in denying her services because she had demonstrated changed circumstances
and that the minor could benefit from services. We disagree and affirm the juvenile
court’s order.

                                                             1
                                    BACKGROUND
Detention of Minor & Section 300 Petition
       On September 9, 2013, Yuba City Police Officer Maky arrested mother after
conducting a search of her motel room. During the search law enforcement found two
grams of methamphetamine and a hypodermic syringe. Both the syringe and the
methamphetamine were accessible to the four-year-old minor. The room was filthy with
clothing and trash piled around the room. The bed had been removed from the room due
to nonpayment of rent, so mother and the minor were sleeping on the floor. There were
also two dogs in the room. The minor’s body, clothing, and hair were dirty and she
emitted a foul smell of dirt and dogs. Officer Maky called the Sutter County Department
of Human Services (the Department) and requested a social worker respond, because the
minor needed placement. Mother admitted to the social worker that she had used
methamphetamine that morning. The minor was placed in protective custody.
       The Department had also been investigating a neglect referral since August 2013.
As part of that investigation, mother advised the social worker she had been
diagnosed as bipolar and schizotypal, although mother disagreed with the
diagnosis. She stated she had a gift to heal that was misinterpreted as mental
illness. Mother also suffers from trichotillomania, and is bald as a result of pulling
her hair out.1 She told the social workers the words “Believe” and “Jesus Christ”
are being formed on her scalp. Mother admitted smoking marijuana. Mother and the
minor had been homeless off and on for at least the last three years. When the minor was
detained, mother did not have any realistic prospects to improve their housing situation.
Mother previously had a number of short-lived jobs, but had not been gainfully employed




1 Trichotillomania is an anxiety disorder distinguished by the compulsive pulling out of
one’s own hair and difficulty refraining from this behavior.

                                            2
in the last three years. Mother’s history with the Department included 15 referrals dating
back to 1998, six of which pertained to the minor.
        Mother had a history of significant mental health diagnosis and treatment. She
had previously participated in services, but over time did not maintain her treatment or
sobriety. Mother’s criminal history included arrests and/or convictions for felony
transportation/sales of controlled substance, resisting arrest, assaulting a police officer,
battery on a former spouse, drunk in public, willful injury to a child, contempt of court,
and violation of probation. Since the minor’s birth, mother had been arrested four times.
        Upon her release from custody on September 11, 2013, mother informed the social
worker that the minor had the ability to communicate with an entity nobody else could
see. Mother advised she was seeking mental health treatment and had been attending
AA/NA meetings. She was also drug testing and visiting with the minor regularly. Many
of the drugs tests were positive. Mother informed the social worker she had graduated
from an outpatient drug treatment in 2007. She reiterated she had not had stable housing
since 2011.
        On September 11, 2013, the Department filed a petition under Welfare and
Institutions Code section 300.2 The petition alleged mother had failed to protect the
minor based on her inability or failure to supervise the child, her willful or negligent
failure to provide the child with adequate food, clothing, shelter or medical treatment, and
her inability to provide regular care due to her mental illness, developmental disability, or
substance abuse. (§ 300, subd. (b).) On September 26, 2013, the juvenile court found the
allegations in the petition true and ordered mother to complete two psychological
evaluations.




2   Undesignated statutory references are to the Welfare and Institutions Code.

                                               3
Psychological Evaluations of Mother
         Mother underwent court-ordered psychological evaluations with Dr. Wilkenfield
and Dr. Wuehler in October 2013 and November 2013, respectively. Dr. Wilkenfield
diagnosed mother with bipolar disorder, moderate trichotillomania, anxiety disorder, and
amphetamine and cannabis dependency, currently in remission. Dr. Wilkenfield reported
mother’s history included mental health counseling, on and off over the years, as an
adult. Mother indicated she had started smoking marijuana in her senior year of high
school, and quickly moved to smoking on a nearly daily basis. She first tried
methamphetamine at age 19, and within a year was using it regularly. She completed
drug rehabilitation in 2005 and remained sober for about a year, and then started using
again.
         Dr. Wilkenfield observed mother was not “flagrantly delusional” but was
“disinclined to acknowledge responsibility for the circumstances that brought her and her
daughter to the attention of CPS … .” Her test results indicated a “somewhat inflated
sense of self-worth and a rather indifferent attitude toward the welfare of others.” Poor
impulse control is a hallmark feature of her personality style, and her history further
suggested she was not “given to carefully considering the consequences of her behavior
before she acts.” Dr. Wilkenfield concluded “[w]hat was perhaps of greatest concern
with respect to her ability to function in a parental role was how limited her appreciation
appears to be of the potential detriment her chronically unstable lifestyle is likely having
on her child’s personality development. She shows a very limited understanding of the
importance of consistency and stability to a child [the minor’s] age, and she showed
rather limited insight into the seriousness of her own mental health issues.” Dr.
Wilkenfield opined mother’s mental illness could pose a serious risk to any children in
her care, and her mood, symptoms, and deficits in judgment were likely exacerbated by
her protracted history of drug abuse. He expected her mental illness would manifest “in
terms of limitations in her ability to accurately perceive or to focus her attention on her

                                              4
child’s needs or to effectively assess the effects of her own frequently erratic behavior
and unstable lifestyle” on the minor’s emotional function and personality development.
       Dr. Wilkenfield concluded mother could possibly benefit from reunification
services, once she was stabilized with a psychotropic medication regimen. He noted she
had never consistently complied with such a targeted regimen and her history gave reason
for skepticism on whether she would comply with treatment. He concluded it was
possible for her to reunify within one year, but without “prodding and ongoing support,”
she was likely to falter. He also stated she was “capable of ‘talking a good game’ and
would be expected to start showing some positive changes within a few months of getting
started in her drug and mental health treatment, but if she hasn’t yet started doing what
she is asked to by the Department and begun to show a pattern of consistent attendance at
her meetings with her service providers . . . there would be little reason to believe she is
going to turn things around.” Dr. Wilkenfield’s recommendations for services included
the need for a psychotropic medication evaluation and ongoing treatment with the
prescribing physician, individual psychotherapy with a therapist experienced with
individuals with longstanding characterological dysfunction, completion of substance
abuse recovery, and structured aftercare.
       Dr. Wuehler evaluated mother in November 2013. He diagnosed her with
schizoaffective disorder and a hair pulling disorder. Mother was not taking her
prescribed psychiatric medication. Mother did not believe she needed any psychiatric
medication, but self-medicated with marijuana. Mother told Dr. Wuehler she began
using marijuana daily at age eight, stopped at age 13, resumed in her senior year of high
school, and currently still uses. She also reported she had been using methamphetamine
“on and off” since she was 19 years old, but had stopped using two or three years ago.
Mother reported she had graduated from treatment programs in 2006 and 2007, and had
an “uncompleted Prop 36.” Dr. Wuehler noted from the records, mother had been
diagnosed with a mental disorder since at least 2004, and her compliance with treatment,

                                              5
including psychiatric medication, had been variable, but generally poor. Dr. Wuehler
opined, as a result of her mental disorders, mother was presently unable to adequately
care for and control her child. He concluded, based on her mental disorders, it was
unlikely mother would be able to benefit from reunification services within the statutory
period. He noted she did not believe she had a problem which needed changing.
Dr. Wuehler did not believe after almost 10 years of attempts, mother would now
“suddenly . . . do an about face, admit she has mental problems, comply with treatment
and take appropriate medication.” “The likelihood of true benefit from reunification
services is predictably poor.” To the extent the court ordered reunification services, he
concluded it would be necessary for her to accept and take appropriate prescribed
psychiatric medication, consistently and regularly attend psychotherapy, and attend
regular NA meetings. Dr. Wuehler also stated, “Given the almost ten years of mental
health attempts to provide treatment, and recognizing [mother] has likely had
mental/emotional problem [sic] as far back as age thirteen, it is opined that services in
this case will require at least two years of consistent treatment before one could
comfortable [sic] opine that she does not present a substantial risk to her child.”
       Mother obtained an evaluation by Dr. Franklin in January 2014. Dr. Franklin
diagnosed mother with a co-occurring disorder of substance abuse and a mood disorder.
Dr. Franklin concluded, based on mother’s present mental health diagnosis, she was not
able to provide for herself and the minor, and her test results indicated it “would be
challenging at best for [mother] to care for her daughter.” Mother reported she became
addicted to alcohol when in middle school, and started using methamphetamine and
marijuana at age 18. In 2005 she began self-medicating with methamphetamine, alcohol,
and marijuana. She reported she later “sobered up.” Mother also reported she was
attending AA meetings and parenting classes, and had enrolled in community college.
She indicated she had been sober for 120 days and had never attended a formal substance
abuse treatment program. Dr. Franklin noted that without treatment, mother’s mental

                                              6
disorder would impact her ability to care for her daughter. Dr. Franklin opined mother’s
substance abuse and mental health diagnosis required medication and treatment to
address her inability to provide a supportive living environment for the minor. Dr.
Franklin concluded unless mother’s current mental health diagnoses were addressed and
managed, she would be unable to successfully reunify.
County Reports Regarding Mother’s Condition
       By November 21, 2013, mother was attending AA/NA meetings and stated she
had “no desire to drink or use drugs.” She claimed she had been clean for over 60 days,
but between September 2013 and November 15, 2013, mother tested positive for
marijuana in 26 out of 28 drug tests. Between November 18, 2013 and December 12,
2013, seven of mother’s nine tests were positive for marijuana. Of mother’s four drug
tests between December 2013 and January 2014, three were negative. Since December
2013, she had attended numerous AA/NA meetings. In January 2014, mother had found
and attended a parenting class.
       Dr. Singh prescribed psychotropic medications on October 23, 2013, and as of
November 19, 2013, mother had not started taking them, because she did not feel she
needed them. In a follow up appointment with Dr. Singh, at the end of November 2013,
mother stated she did not want to take the medication, questioned her need for it, and
challenged her bipolar diagnosis. She also refused to sign the treatment plan and the
medication consent. Intervention counselor Karen Handy advised that mother was not
appropriate for drug treatment until her mental health issues stabilized. As of January
2014, mother was still not taking the medication prescribed by Dr. Singh, because “my
god tells me not to.”
       Mother had been consistent in her visits with the minor and could be loving and
affectionate toward the minor during these visits. Mother also sometimes asked the
minor too many questions or gave her information that was not appropriate for a four
year old. When mother asked the minor too many questions, the minor would withdraw,

                                            7
which in turn caused mother to be suspicious. A number of visits were cancelled due to
positive drug tests.
Post-Placement Status of the Minor
       About a month after she was detained, the minor was placed with her relatives,
James B. and B.J.. During an October 28, 2013 visit, the minor told mother she did not
want to leave James B. and B.J. that day. When mother asked, “Then what about your
visit with mommy,” the minor stated, “I don’t know.” During the next visit, the minor
referred to B.J. as “mommy.” Mother had an extended discussion with the minor stating
that B.J. was not her mother. The minor was upset that she had gotten into trouble for
calling B.J. “mommy.”
       The minor also underwent a mental health assessment, which indicated she needed
mental health services. The foster parents, relative caregivers, and social workers noted
she had “poor boundaries, frequent tantrums, poor public social skills, mood swings,
aggressiveness, self-injuring, and pestering.” The relative caregivers expressed a desire
to adopt the minor. The minor was happy and content in her placement with her
relatives, and they had a strong commitment to providing her a permanent, stable, and
secure home.
       In December 2013, the minor began Head Start and “loves it.” She had no
behavioral concerns at school, and her tantrums had decreased in severity and frequency.
She had developed a better understanding of boundaries and better ability to cope with
her emotions when she was feeling upset. The Department noted the minor had
benefitted from living with the relative caregivers in an emotionally secure environment.
The minor was stable and appeared happy, as evidence by the social worker’s
observations, and the minor’s decreased behavioral problems.
       During a telephone conversation between mother and the minor on January 20,
2014, the minor called her caregiver “dad.” Mother was upset, and told the minor the
caregivers were not her real parents, and informed the minor she would be back with

                                            8
mother in a couple of weeks. After the phone call the minor’s tantrums increased in
frequency and severity, she refused to utilize her previously learned coping exercises or
time-outs, she was hitting kicking and scratching herself and others, pulling her own hair,
throwing objects, and ripping her clothing. Following an appointment with her mental
health therapist, her tantrums subsided. During visits with mother, the minor was
observed utilizing her coping exercises to manage frustration.
Denial of Reunification Services for Mother
       In November 2013, the Department recommended mother should not be provided
reunification services, as there was evidence that, even with services, she was unlikely to
be capable of reunifying within the specified time limits. The social worker noted the
minor was exhibiting “concerning behavior and needs to be in a stable environment, free
from untreated mental illness.” The social worker acknowledged mother loved the minor
and they had a bond. “Unfortunately [mother’s] mental illness and long-standing pattern
of dysfunctional behavior prevents her from being capable of providing [the minor] a safe
and stable home now or in the foreseeable future.” Accordingly, the Department
recommended no reunification services be offered and that a section 366.26 hearing be
set.
       The Department continued to recommend services be denied as of January 2014.
Mother’s mental illnesses rendered her unable to benefit from services, and she had
refused to follow the recommendations of six trained mental health professionals. The
Department was concerned mother’s behavior would cause the minor’s “anxiety to
increase and her behaviors to deteriorate.”
       At the January 28, 2014, disposition hearing, mother testified she could benefit
from services because she had been sober for 138 days, had begun a parenting class, and
an alcohol dependency class. She was attending AA meetings regularly and had become
a full-time college student. She testified the only thing she had not obtained yet was
housing. She continued to believe it was not necessary for her to take medication,

                                              9
because she was not having mood swings. She testified she was still unwilling to take
psychiatric medication because of her relationship with God, and her God told her not to.
       Minor’s counsel noted the minor was doing very well in her caregiver’s home.
She was well taken care of and happy. Counsel noted her demeanor was much different
than when he first met her at the beginning of the proceedings. She was now much
friendlier and happier.
       Mother’s counsel argued mother had become clean of all substances, and was
functioning in “every other single way that we like to see parents function other than the
fact that she hasn’t found a home at this time.” Counsel argued in spite of the expert
medical opinions, mother had been able to get clean without the benefit of psychiatric
medication and was having good success in her counseling. Counsel argued mother had
made drastic, life altering, changes and on that basis should be offered services. Counsel
continued that her success over the preceding 138 days demonstrated she did not
necessarily need medication to benefit from services.
       The juvenile court noted the progress mother had made in terms of her enrollment
in school, improvements in her social circle, and her sobriety. The juvenile court noted
she had made good progress in benefiting herself, but not necessarily consistent with
what would benefit the minor in terms of reunification. The juvenile court observed all
three psychological evaluations indicated mother would need extensive therapy and
medication to have any long-term, meaningful, benefit and progress that would result in
the return of the minor to her. Over the course of 25 years, medical professionals have
consistently stated mother needed medication, prescribed that medication, and mother has
consistently not taken that medication. The court made it “abundantly clear” that it was
“very, very concerned about this issue of the medication and whether or not [mother]
would be willing to follow the recommendations of the professionals [she] had been
seeing.” The court also recognized mother believed she could benefit from services
without medication, but the psychological reports and her history indicated otherwise.

                                            10
The juvenile court followed the Department’s recommendation, and denied reunification
services based on mother’s mental disability, which prevented her from being able to care
for the minor and from benefitting from reunification services.
The Department’s Pre-Termination Report
       The July 15, 2014 section 366.26 report noted that the minor had several violent
behavioral incidents in her pre-kindergarten program. She had bitten four children and
had her hands wrapped around the throat of another. She had also been violent with her
teacher. The minor had severe emotional and behavioral issues, which included hurting
herself. She started therapy in December 2013 and had made progress. Her caretakers
reported she no longer pulled out her hair or hurt herself, although she continued to act
violently against others. There was an increase in violent behaviors following visits and
phone calls with mother. In July 2014, the minor was referred to a higher level of
therapy based on her aggressive behaviors in school. In August 2014, the social worker
observed a bonded and loving relationship between the minor and her caretakers. The
minor was excited and happy. She reported on her summer and their family activities.
She referred to her caretakers as mom and dad and stated she liked living with them.
       The minor had been living in the caretaker’s home for 10 months and appeared
bonded and comfortable in the home. Visits with mother continued to be supervised.
The minor appeared to lose interest in mother’s conversations and would try to get away
from her. Their conversations would upset the minor and mother did not “acknowledge
or notice the confusion and emotional upheaval this caused” the minor. The caretakers
reported the minor had an increase in behavioral problems after her visits.
Mother’s Petition to Modify & Termination of Parental Rights
       On July 17, 2014, mother filed a section 388 petition requesting the court change
its order that mother be bypassed for services based on changed circumstances and the
best interests of the minor. Mother stated she had been clean and sober for “an extended
period of time,” had a home and income, and was in counseling. Mother had been

                                            11
approved for social security benefits based on her mental illness. She received a
significant social security payment and purchased a motor home, which is her primary
residence. Mother had permission to park her motor home on Ms. Trisch’s property, and
utilize the utilities. She did not pay rent, but helped with Trisch’s household bills. The
property had no accommodations for sewer disposal, so mother had to take the motor
home to a disposal facility in order to use the sinks and bathroom of the motor home.
Mother is allowed to use Trisch’s bathroom and connect the motor home to Trisch’s
electricity. The Department did not have information on Trisch’s criminal or child
welfare history, and the Department was unable to verify the safety of the location where
mother was parking the motor home.
       Mother stated she had been drug tested regularly by Sutter County probation, but
rescinded her release of authorization, so the probation officer could not exchange
information with the Department. Mother claimed her current therapist believed mother
could care for the minor. She stated it was in the minor’s “best interests to be raised by
her mother with whom she has a long term, loving and previously stable relationship.”
Mother provided a copy of individual progress notes written by Dr. Epstein of Sutter
Yuba Mental Health, dated July 9, 2014. Mother revoked her release of authorization
with Sutter Yuba Mental Health, so the Department was unable to obtain any additional
information regarding Dr. Epstein’s service or the extent of his familiarity with mother’s
complete mental health history. Mother provided an individual progress note dated
December 18, 2013, by Dr. Jaurigue. The note concluded there was no basis to begin
medication at that time. Dr. Jaurigue, however, informed the social worker he could not
be certain that mother did not need medication as he needed additional information.
Sutter County probation referred mother to Donna Brown, a substance abuse counselor at
Sutter Yuba Mental Health. Brown is not a licensed therapist.
       Mother argued she had been clean and sober for 11 months, had obtained housing
in the last several months, had income in the form of social security, acquired a vehicle,

                                             12
and had started school. Mother also noted she was currently in therapy and her therapist
did not believe she needed medication. Mother argued she was being provided services
from Sutter Yuba Mental Health as a condition of probation, in addition to seeing her
therapist. Mother did not present evidence of any specific reports from mental health
professionals at Sutter Yuba Mental Health, but argued she was complying with
probation, and Sutter Yuba Mental Health indicated they had evaluated her and were
providing the necessary services. Mother also argued the evaluations were no longer
indicative of her current status, because at the time she was not sober. Accordingly,
mother argued since she was now sober, she no longer had a dual diagnosis and there
would be other treatment options available to her. Mother acknowledged she had not
presented any evidence on that point, or an evaluation suggesting she no longer needed
medication. Mother argued the allegations which led to detention were related to her
drug addiction, and claimed that mental health concerns might have been addressed
because she was now sober. She again acknowledged there was no evidence to support
that claim.
       As to the best interests of the minor, mother argued there was an “accepted
position that the child is, generally speaking, better off with a family member or certainly
the parent.” Mother also argued there was no indication that services would be
detrimental to the minor. The minor had lived with mother for four years, and had only
been out of mother’s custody for 11 months. Mother argued that at the time of detention,
the minor had a very loving and secure relationship with her. Mother did acknowledge
that the minor had been provided a stable home with the relative caretakers for 10
months. Mother maintained, however, that it was in the minor’s best interests to be
“placed with her mother who we have no information that she is likely to have any
further issues with her sobriety and is currently working on the mental health issues that
may still exist.”



                                            13
       The Department argued mother’s circumstances were changing, but not changed.
Mother had not presented any credible evidence to demonstrate she had the ability to
benefit from services and could safely care for the minor. The primary reason
reunification services were denied related to mother’s mental health problems. Those
issues remained unaddressed. The Department noted mother had documented mental
health issues since 1987, and admitted drug use since she was a teenager. Mother’s
therapist was a substance abuse counselor, not a mental health therapist. Minor’s counsel
also noted that probation’s focus was different than that in a dependency court. They
were not focused on the child.
       The Department argued the focus was now on permanence and stability for the
minor. The minor had never been returned to mother since detention in September 2013.
She had lived with her current caretakers since October 2013. As of January 2014,
mother’s visitation was reduced to one hour a month. The visits were always supervised,
and the quality of the visits was questionable. The minor was observed to be withdrawn
and upset when interacting with mother. After visits she was easily able to separate from
mother and would frequently regress behaviorally. The minor’s placement was stable,
she was bonded to her relative caretakers, and she looked to them for her day-to-day care
and necessities. Indeed, minor’s counsel also reported the minor appeared bonded with
the relative caretakers, her needs were being met, and she was happy and well taken care
of.
       The juvenile court noted previous psychiatric evaluations had concluded mother
had distorted perceptions about love and connection, which the juvenile court found
particularly troubling in terms of mother’s ability to understand her parental role with the
minor and to differentiate between her needs and the minor’s. The juvenile court also
noted all three psychiatric evaluations, and the evaluations going back 25 years, stated
mother needed medication—which she testified she was unwilling to take. The juvenile
court noted there had been no change as to those concerns. The juvenile court found

                                             14
mother had made significant changes and was perhaps in the process of making some
other changes, but found there was no evidence mother had overcome her distorted
perceptions of love and connection. This point was particularly relevant in mother’s
assessment of the strength of the bond between her and the minor. The court did not
believe their bond to be what mother perceived it as, and agreed mother lacked insight in
terms of the minor’s needs. Furthermore, the court noted visits between mother and the
minor were challenging and frequently the minor would be upset by the conversations
during the visits. Mother did not acknowledge or notice the confusion or emotional
upheaval her actions caused the minor. The caretakers reported the minor had increased
behavior problems after visits. The court found it was irrefutable mother had a very
serious problem with addiction and a mental health diagnosis reaching back 25 years.
The court also found there was no evidence that her sobriety had “cured” her underlying
mental health diagnosis, so there was a lack of evidence of changed circumstances.
There was no indication that the probation services were adequate to address the
underlying causes that brought the matter to the dependency court. Mother had not
demonstrated any ability to work with the Department, she had 25 years of documented
psychological problems and drug and alcohol abuse, and there was no evidence that
without targeted treatment her current sobriety would be sustainable. Accordingly, the
juvenile court denied mother’s section 388 petition. The minor was found adoptable and
parental rights were terminated.
                                        DISCUSSION
       Mother contends the juvenile court abused its discretion in denying her section
388 petition. She contends she demonstrated changed circumstances, specifically “her
ability to maintain sobriety and her success in finding suitable housing.” She also
claimed reunification services were in the minor’s best interests as she had been
consistent in her visitation, she had raised the minor for the first four years of her life, and
mother was loving and affectionate toward the minor.

                                              15
       Under section 388, a parent may bring a petition for modification of any order of
the juvenile court based on new evidence or a showing of changed circumstances. “The
parent requesting the change of order has the burden of establishing that the change is
justified. [Citation.] The standard of proof is a preponderance of the evidence.” (In re
Michael B. (1992) 8 Cal.App.4th 1698, 1703.) “A section 388 petition must show a
change of circumstances and that modification of the prior order would be in the best
interests of the minor child. [Citations.] To support a section 388 petition, the change in
circumstances must be substantial. [Citation.]” (In re Ernesto R. (2014) 230 Cal.App.4th
219, 223.) “Determination of a petition to modify is committed to the sound discretion of
the juvenile court and, absent a showing of a clear abuse of discretion, the decision of the
juvenile court must be upheld.” (In re S.R. (2009) 173 Cal.App.4th 864, 870.) “Not
every change in circumstance can justify modification of a prior order. The change in
circumstances must relate to the purpose of the order and be such that the modification of
the prior order is appropriate.” (Ibid.)
       Here, mother did not establish changed circumstances. In January 2014 when
reunification services were denied, mother stated she had been sober for 138 days, had
begun a parenting class and an alcohol dependency class, was attending AA meetings
regularly, and had become a full-time college student. She was not taking her prescribed
psychiatric medication and was unwilling to do so. Thus, the only changes alleged from
the time when reunification services were denied, were that she had allegedly been sober
for 11 months, since August 2013, and now had a home.
       From the earliest stages of the proceedings, mother stated she was seeking mental
health treatment and attending AA/NA meetings. She started using marijuana and
methamphetamine as a teenager, and used both regularly for years. She completed at
least one drug rehabilitation program, had periods of sobriety, and went back to using
drugs. She admitted using drugs to self-medicate. Throughout the proceedings mother
self-reported periods of sobriety that were belied by numerous and repeated positive drug

                                             16
tests. Mother did not submit any drug tests to demonstrate her sobriety since January
2014. However, between September 2013 and December 2013, mother had 34 positive
drug tests. Mother refused to allow the Department to obtain additional information with
regard to any mental health treatment or counseling she had received since the disposition
hearing. Mother presented no evidence that she no longer needed medication or that she
could benefit from the provision of services without such medication. In the face of
mother’s long-term addiction problems, which had included temporary periods of
sobriety, an undocumented claim that mother had been sober for approximately six
months did not create a changed circumstance. (In re Ernesto R., supra, 230 Cal.App.4th
at p. 223.)
       The stability of mother’s housing depended on the grace of Trisch in allowing
mother to park her motor home on her property and utilize her electricity and her
bathrooms. Although she could park on Trisch’s property, because there was no sewage
disposal on the property, mother could not utilize the sink or bathroom of the motor.
Furthermore, there was no information on Trisch’s criminal or child welfare history.
Mother’s procurement of basic housing was not a sufficiently changed circumstance,
when the safety and stability of that housing remained uncertain.
       In the over 10 years since mother was diagnosed with a mental illness, she has
undergone counseling sporadically. As a part of the treatment for her mental illness she
has been prescribed various psychiatric medications. But she has never maintained a
significant period of compliance with that medication. Each psychiatric evaluator
concluded mother would need psychotropic medication and ongoing mental health
treatment, in addition to completing a substance abuse program, in order to benefit from
reunification services. Mother provided no evidence to rebut these conclusions. Mother
had not started taking psychiatric medication and, in fact, maintained her refusal to do so.
       Mother also failed to meet her burden to establish that ordering reunification
services would be in the minor’s best interests. “To understand the element of best

                                            17
interests in the context of a 388 petition filed, as in this case, on the eve of the.26 hearing,
we turn to the Supreme Court’s language in [In re] Stephanie M. [(1994)] 7 Cal.4th 295:
‘[A]t this point “the focus shifts to the needs of the child for permanency and stability”
[Citation.] . . . . A court hearing a motion for change of placement at this stage of the
proceedings must recognize this shift of focus in determining the ultimate question before
it, that is, the best interests of the child.’ (Stephanie M., supra, 7 Cal.4th at p. 317; see In
re Edward H. (1996) 43 Cal.App.4th 584, 594 [on eve of the .26 hearing, children’s
interest in stability was court’s foremost concern and outweighed any interest in
reunification].)” (In re J.C. (2014) 226 Cal.App.4th 503, 526.)
       The minor had lived with her relatives in a stable home for almost a year. She was
happy and bonded to them. She referred to them as mom and dad and liked living with
them. Her demeanor had improved during the proceedings, and she was friendlier and
happier. The minor exhibited some serious emotional and behavioral problems, but had
made progress through therapy. During that time, visits with mother remained
supervised. During some of these visits the minor appeared to lose interests in mother’s
conversation and would try to get away from her. Mother’s disagreement with how the
minor referred to her caregivers, and herself, was visibly upsetting to the minor.
Frequently after visits and phone calls with mother, the minor regressed behaviorally and
had increased episodes of violence. Mother’s failure to recognize or acknowledge that
she was causing the minor to be upset or confused was consistent with Dr. Wilkenfield’s
conclusion that mother’s mental illness could pose a serious risk to any child in her care.
Dr. Wilkenfield had specifically warned that because mental illness affects mother’s
mood and causes deficits in her judgment, it could affect her ability to accurately
perceive or focus on her child’s needs. Mother’s failure to recognize that her visits were
negatively impacting minor was also consistent with Dr. Franklin’s concerns about
mother’s distorted perceptions about love and connection, her ability to understand her
parental role with the minor, and to differentiate between her needs and those of the

                                               18
minor. In this case, “[g]ranting a section 388 petition would delay selection of a
permanent home and not serve the child’s best interests.” (In re Ernesto R., supra,
230 Cal.App.4th at p. 224.)
                                        DISPOSITION
       The order of the juvenile court denying mother’s petition for modification is
affirmed.




                                                       RENNER                , J.



We concur:



   BLEASE                     , Acting P. J.



   HULL                       , J.




                                               19